*675PETITION TO REHEAR DENIED
CARNEY, P.J. (W.S.).
On October 17, 1969, this Court announced an opinion affirming the judgment of the lower Court for $7,000 in favor of the respondent, Roy T. Sauls, as damages representing the cost of moving certain tool and die shop equipment located in a building in Morristown, Tennessee, owned by one Charles Stephens and bis sister. The judgment was based on the authority of T.C.A. Section 23-1414.
The petitioner, City of Morristown,, has filed a petition to rehear and in support thereof a motion to file in this Court the certified copy of an order entered in the cause of Charles B. Stephens v. City of Morristown in the Circuit Court of Hamblen County of date October 10, 1968. The case of Stephens v. City of Morristown was an original suit involving the condemnation of the building owned by Charles Stephens and his sister. The respondent, Roy T. Sauls, filed an intervening petition asserting his rights for compensation of moving expenses under T.C.A. Section 23-1414.
Upon the trial below in the case of City of Morristown v. Sauls, the insistence of the City of Morristown was that Mr. Sauls was only a tenant from month to month and that he did not have a year’s lease on the building, verbal or otherwise, and that, therefore, he was not entitled to damages for the cost of moving his equipment. The lower Court and this Court ruled adversely to the contentions of the City of Morristown.
By the petition to rehear the City of Morristown seeks to bring into the case for the first time a new defense, *676namely that Sauls is not entitled to compensation for moving expenses because he was not dispossessed until after the termination of his verbal lease.
As a general rule appellate courts will not grant relief which was not asked for or granted below and which was sought for the first time in a petition to rehear. Nashville v. Wilson, 88 Tenn. 407, 12 S.W. 1082.
Absent any exceptional circumstances a petition for rehearing will be limited to a consideration of the record, the petition and briefs, if any, without oral argument. Rule 22, Court of Appeals.
In the case of Ford v. State of Tennessee, (1962), 210 Tenn. 105, 355 S.W.2d 102, 356 S.W.2d 726, our Tennessee Supreme Court held that it could not consider on a petition to rehear matters which it could not consider on the original hearing.
It does not appear that the order in the case of Stephens v. City of Morristown sought to be filed in this Court was ever considered by the Trial Judge in the trial of the present cause. The order was not signed by the solicitor for respondent, Roy T. Sauls. Therefore, treating the motion to file the certified copy of the order as being in effect a suggestion of diminution of the record, we hold that the motion to file must be overruled (1) because the order is not shown to be a part of the record in this cause, and (2) the motion is filed too late. Vaughn v. Gill, (1953), Tenn., 264 S.W.2d 805.
Rule 20 of this Court requires the suggestion of diminution be made before the case is called for trial or the imperfection of the record will be waived.
The petition to rehear is therefore respectfully denied.
Matherne and Taylor, JJ., concur.